 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 643 
In the House of Representatives, U. S., 
 
May 8, 2012 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5326) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2013, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5326) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2013, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
2.House Resolution 614 is amended in section 2(a) by inserting and the allocations of spending authority printed in Tables 11 and 12 of House Report 112–421 shall be considered for all purposes in the House to be the allocations under section 302(a) of the Congressional Budget Act of 1974 before the period.  
3.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on May 10, 2012, providing for consideration or disposition of any measure reported by the Committee on the Budget relating to section 201 of House Concurrent Resolution 112.  
 
Karen L. Haas,Clerk. 
